Citation Nr: 1711643	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  06-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to secondary service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1951 to August 1951.  
      
These matters initially came before the Board of Veterans' Appeals ("Board") on appeal from November 2005 and February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the November 2005 decision, the RO denied entitlement to service connection for coxa-vara (caused by Legg-Calve-Perthes disease).  In the February 2007 decision, the RO denied entitlement to service connection for degenerative disc disease of the lumbar spine.

In November 2008, the Board remanded these matters for further development.

In August 2009, the Board issued a decision denying, in pertinent part, entitlement to service connection for a right hip disability and a low back disability.  The Veteran appealed the denials to the U.S. Court of Appeals for Veterans Claims ("Court").  Per a June 2010 Joint Motion for Remand ("Joint Remand"), the Court issued an Order vacating the August 2009 Board decision with respect to the denial of service connection for a right hip disability and a low back disability, and remanded the case to the Board for readjudication consistent with the Joint Remand.  

These matters were again remanded by the Board in August 2010 and January 2011 in compliance with the Joint Motion.

In November 2012, the Board again denied the claims of service connection for a right hip disability and a low back disability.  The Veteran again appealed the Board's denials to the Court.

In a May 2014 memorandum decision, the Court set aside the Board's November 2012 decision and remanded the case for readjudication in compliance with the directives specified in the Court's decision.

The Board again remanded these matters in November 2014 and February 2016 for further development in compliance with the directives specified in the Court's decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to secondary service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's preexisting coxa-vara of the right hip existed prior to active duty service and was aggravated by active duty service.  


CONCLUSION OF LAW

A right hip disorder, diagnosed as coxa-vara, existed prior to service and was aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is contending that his coxa-vara (claimed as hip disability) was aggravated during active duty service.  Specifically, he asserts that his preexisting hip disability was aggravated in service when his leg and hip were twisted while he was practicing sliding into the bases while playing for his base's baseball team.  


Presumption of soundness

VA law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §1111; 38 C.F.R. § 3.304.  Only conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

To rebut the presumption of soundness, clear and unmistakable evidence must demonstrate that the condition existed before acceptance and enrollment, and the condition was clearly and unmistakably not aggravated by such service.

The Board acknowledges that the Veteran's entrance examination is not associated with the claims file and is not available.  Nevertheless, service treatment records do include an August 1951 "Report of Board of Medical Survey" which indicates that the Veteran reported right hip pain.  An examination after his baseball injury revealed a one half-inch shortening of the right leg and a healed surgical scar on the lateral aspect of the right hip.  X-rays further revealed flattening of the head of the right femur, associated with shortening of the right femoral neck and a moderate coxa-vara deformity.  These findings were consistent with Legg-Calve-Perthes disease and it was recommended that he be immediately discharged from service by reason of physical disability.  Based on this information, the Board finds that there is clear and unmistakable evidence that the Veteran had a preexisting hip disability prior to service.  See 38 U.S.C.A. § 1111.

Regarding the issue of permanent worsening and aggravation, the Court, in its September 2013 Memorandum, made its own determination on the issue of aggravation and instructed the Board to find that the Veteran's "preexisting right hip disability was aggravated in service."  Although a recent VA medical examiner has competently opined that the Veteran's hip injury was an exacerbation, and not an aggravation, of the Veteran's preexisting coxa-vara, the Board finds that the Court's ruling on the issue to be dispositive.  The Board finds that the Veteran aggravated his hip disability in service and therefore there is not clear and unmistakable evidence that the Veteran's right hip disability was not aggravated.  As such, the Board finds that the presumption of soundness is not rebutted.

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007).

A VA hip examination was conducted in January 2015 and the examiner diagnosed the Veteran with right hip osteoarthritis.  The examiner clarified his findings in a June 2016 addendum opinion, stating that it is greater than 50 percent as likely as not that the Veteran has experienced right hip pain during the claim period.  Thus, the requirement of a current disability is satisfied. 

As described above, the Veteran has sufficient medical and lay evidence of an in-service aggravation of a hip condition.  Medical treatment records show a diagnosis of coxa-vara as an adolescent, and the record lacks clear and unmistakable evidence that the Veteran did not aggravate the hip condition playing baseball while on active duty service.  

Service connection may also be granted for certain chronic disabilities if they are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101 , 1112; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has provided competent lay testimony that he has experienced right hip symptoms, which are capable of lay observation since his in-service injury.  Layno v. Brown, 6 Vet. App. 465 (1994).  He has stated that he has experienced right hip pain throughout the claims process, and he is currently diagnosed with osteoarthritis of the right hip.  There is thus sufficient evidence to prove a continuity of symptomatology from the time of service until the present.

Based on the foregoing facts, the Veteran has presented sufficient evidence to establish service connection for a right hip disability.


ORDER

Service connection for right hip disability is granted.


REMAND

In light of the Board's decision above, the Veteran's claim of entitlement to service connection for a low back disability requires a remand for a new examination and an opinion regarding the low back that takes into consideration any impact caused by the Veteran's now service-connected right hip disability.

The Veteran has a current diagnosis of degenerative disc disease ("DDD") that was documented in 2006, during the claims period.  The Veteran contends that his current low back disability stems from the same baseball injury that caused his service-connected right hip disability.  However, the record also raises a question as to whether the now service-connected right hip disability caused or aggravated his low back disability.  Specifically, a July 2014 private treatment record notes that the Veteran has chronic pain that radiates between the back and the right buttock and right posterior thigh.

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439(1995) (en banc).

To this point, no medical opinion has been obtained that addresses whether the Veteran's lower back disability is secondary to or aggravated by his now service-connected right hip disability.  Therefore, such an opinion should be obtained or remand.

Updated treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any updated and outstanding VA treatment records that are not already contained in the claims file.  If any requested records are not available or do not exist, the claims file should be annotated to reflect such and the Veteran should be notified of such.

2. After the foregoing development has been completed to the extent possible, schedule the Veteran for a VA examination.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  Following review of the claims file, the examiner should provide the following:

a.  The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disability is caused by or aggravated by the Veteran's service connected right hip disability.  The claims file should be made available to and reviewed by the examiner.  

b.  If the examiner finds that the service-connected condition aggravated the Veteran's back beyond normal progression (permanently worsened), the examiner should attempt to quantify the degree of aggravation related to the service-connected conditions.

c.  The examiner should explain the reasoning for the opinion provided.  If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After conducting any other necessary development, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


